IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                          NOS. WR-61,939-01 & WR-61,939-02

           IN RE DAVID DOW AND JEFFREY R. NEWBERRY, Respondents

        ON RESPONDENTS’ MOTION FOR REHEARING ON SHOW CAUSE
                AND CONTEMPT HEARING FOR UNTIMELY
            FILED DOCUMENTS IN APPLICANT PAREDES’S CASE
                      FROM CAUSE NO. 2000-CR-6067B
                  IN THE 399th JUDICIAL DISTRICT COURT
                              BEXAR COUNTY

     R ICHARDSON , J., filed a dissenting statement to the denial of Respondents’
Motion for Rehearing in which J OHNSON, J., joined.

                       DISSENTING STATEMENT

      With all due respect, borrowing from the wisdom of Abraham Lincoln, in most cases

a lawyer “who represents himself has a fool for a client.” On the heels of being held in

contempt by this Court, Respondents decided it might have been prudent to hire counsel to

represent them on this matter. They have retained counsel and seek rehearing so that their

newly retained counsel may present their defense in this matter. I would recommend

granting the Respondents’ Motion for Rehearing for that purpose.

FILED: February 25, 2015
PUBLISH